DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Amendments filed on 12/27/2021 have been entered. Claims 2-20, 22-24 have been previously cancelled. No new claims have been added. Claims 1, 21, 25-26 are currently pending in the Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 09/28/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US PGPub 2017/0013279 A1) in view of Gleicher et al. (US PGPub 2012/0307155 A1).

Regarding claim 1 (Currently Amended), Puri et al. teach a method of decoding an image (Figs. 2, 3b, 7, 9, 19, 25, 33, 34 (ref. numeral 200) show various subsystem of a decoding method), the method comprising: 
obtaining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region using neighboring pixels of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame. See [0288], L25-31 for the usage of neighboring pixels of the BG for filling holes (correcting) in the FG. Also see [0302], L8-16, where it teaches how the global motion 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26)
wherein the correcting of the pixel of the warping region is performed based on the global motion information ([0216], L14-24; [0234]; It teaches the correction process is based on the GMC (Global Motion Compensation). See [0281], L1-9, where it teaches how the correction is done by the global motion information. Also see [0249]-[0250] in view of Figs. 14-15, where it shows the warping of the original frame 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402 which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500).
Although, Puri et al. teach filling the pixel holes in the warped reference picture by averaging the pixels from the edge as described in [0302], which is analogous to pixel correction, but it does not explicitly teach correcting the pixels in the warping region.
However, Gleicher et al. teach a system in the same field of endeavor (Abstract), where it teaches the process of identifying a warping region from global motion information and correcting the pixels in the warping region (Gleicher et al.; [0007] (emphasis on L16-24); [0009] (emphasis on L10-18); Fig. 3; [0065], L5-11; It teaches the modification or correction of the pixels in the salient region to generate a warped frame).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Puri et al’s invention of content adaptive dominant motion compensated prediction to include Gleicher et al's usage of pixel correction in (Gleicher et al.; [0065], L15-19) as well as using such motion history insight from an adjacent frame or frames, a warp is propagated from a previous frame in a manner that mitigates or avoids jitter, and provides control over foreground/background coherence tradeoffs (Gleicher et al.; [0030], L21-25).

Regarding claim 21 (Previously Presented), Puri et al. and Gleicher et al. teach the method of claim 1, wherein the global information includes affine transform information (Puri et al.; [0046], L15-22; It teaches the global motion includes affine transform, where the affine transform process is described in [0253]).  

Regarding claim 25 (Currently Amended), Puri et al. teach a method of encoding an image (Figs. 1, 3a, 6, 8, 18, 24, 32, 34 (ref. numeral 100) show various subsystem of an encoding method), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region using neighboring pixels of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame. See [0288], L25-31 for the usage of neighboring pixels of the BG for filling holes (correcting) in the FG. Also see [0302], L8-16, where it teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26), 
wherein the correcting of the pixel of the warping region is performed based on the global motion information ([0216], L14-24; [0234]; It teaches the correction process is based on the GMC (Global Motion Compensation). See [0281], L1-9, where it teaches how the correction is done by the global motion information. Also see [0249]-[0250] in view of Figs. 14-15, where it shows the warping of the original frame 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402 which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500).
Puri et al. teach filling the pixel holes in the warped reference picture by averaging the pixels from the edge as described in [0302], which is analogous to pixel correction, but it does not explicitly teach correcting the pixels in the warping region.
However, Gleicher et al. teach a system in the same field of endeavor (Abstract), where it teaches the process of identifying a warping region from global motion information and correcting the pixels in the warping region (Gleicher et al.; [0007] (emphasis on L16-24); [0009] (emphasis on L10-18); Fig. 3; [0065], L5-11; It teaches the modification or correction of the pixels in the salient region to generate a warped frame).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Puri et al’s invention of content adaptive dominant motion compensated prediction to include Gleicher et al's usage of pixel correction in the warping region, because this approach is particularly amenable to implementation, for example, with streaming video, and can be effected upon a subset (e.g., 1-2 seconds) of a much larger video (e.g., several minutes or hours, or a live broadcast) (Gleicher et al.; [0065], L15-19) as well as using such motion history insight from an adjacent frame or frames, a warp is propagated from a previous frame in a manner that mitigates or avoids jitter, and provides control over foreground/background coherence tradeoffs (Gleicher et al.; [0030], L21-25).

Regarding claim 26 (Currently Amended), Puri et al. teach A non-transitory computer readable recording medium storing a bitstream generated by a method of encoding an image ([0427]), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region using neighboring pixels of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame. See [0288], L25-31 for the usage of neighboring pixels of the BG for filling holes (correcting) in the FG. Also see [0302], L8-16, where it teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26), 
wherein the correcting of the pixel of the warping region is performed based on the global motion information ([0216], L14-24; [0234]; It teaches the correction process is based on the GMC (Global Motion Compensation). See [0281], L1-9, where it teaches how the correction is done by the global motion information. Also see [0249]-[0250] in view of Figs. 14-15, where 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402 which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500).
Although, Puri et al. teach filling the pixel holes in the warped reference picture by averaging the pixels from the edge as described in [0302], which is analogous to pixel correction, but it does not explicitly teach correcting the pixels in the warping region.
However, Gleicher et al. teach a system in the same field of endeavor (Abstract), where it teaches the process of identifying a warping region from global motion information and correcting the pixels in the warping region (Gleicher et al.; [0007] (emphasis on L16-24); [0009] (emphasis on L10-18); Fig. 3; [0065], L5-11; It teaches the modification or correction of the pixels in the salient region to generate a warped frame).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Puri et al’s invention of content adaptive dominant motion compensated prediction to include Gleicher et al's usage of pixel correction in the warping region, because this approach is particularly amenable to implementation, for example, with streaming video, and can be effected upon a subset (e.g., 1-2 seconds) of a much larger video (e.g., several minutes or hours, or a live broadcast) (Gleicher et al.; [0065], L15-19) as well as using such motion history insight from an adjacent frame or frames, a warp is propagated from a previous frame in a manner that mitigates or avoids jitter, and provides control over foreground/background coherence tradeoffs (Gleicher et al.; [0030], L21-25).

Response to Arguments
Applicant’s arguments dated 12/27/2021 with respect to claim(s) 1, 25-26 have been considered but they are not persuasive for the following reasons.
The Applicant primarily argues regarding the 103 rejection of the independent claims over Puri et al. in view of Gleicher et al. by stating that neither Puri et al. nor Gleicher et al. teach “correcting of the pixel of the warping region is performed based on the global motion information”. However, the Examiner will show how, in fact, both the references teach the amended limitations of the independent claim(s). Please see [0249]-[0250] of Puri et al. in view of Figs. 14-15, where it shows the warping of the original frame 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402, which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500. It specifically states “It will be understood that the rectangle formed based on the warped picture itself also may be referred to herein as the warped reference frame since it includes warped pixel locations of an image”. Moreover, in [0254], it states “Equations (10) and (11) effectively modify or morph the reference frame so it can then be used for more efficient motion compensation for a current frame being analyzed”. Therefore, it is understood that the pixel correction (the operation of copying pixels from one frame to another) of the morphed or warped reference frame 1500 is being done based on the GMC morphed frame 1402. Now let’s look at the other reference of Gleicher et al., where explicit mentions is made about pixel correction of the warped frame based on the global motion information. In [0009], it states “A motion history map is generated based upon frame-to-frame movement of at least one region in the source video frame and temporally-adjacent video frames using pixels representing the source video frame and at least one temporally-adjacent video frame. At least one salient region is identified in the source video frame based upon the motion history map”, here the motion history map is analogous to the global motion information, wherein it further states “Weighting data is determined for warping pixels corresponding to background regions of the source video frame … Using the weighting data, the pixels representing the source video frame are warped to generate pixels representing a warped video frame”. Therefore, it is clear that Puri et al. and Gleicher et al. both teach the amended claim limitations, the first one implicitly and the second one explicitly. Therefore, the Examiner believes the amended claim limitations are still taught by Puri et al. in view of Gleicher et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD, APPARATUS AND SYSTEM FOR ENCODING AND DECODING VIDEO DATA” - Rosewarne, US PGPub 2016/0227244 A1.
2. “METHOD AND APPARATUS FOR CODING VIDEO, AND METHOD AND APPARATUS FOR DECODING VIDEO ACCOMPANIED BY INTER PREDICTION USING COLLOCATED IMAGE” - Kim, US PGPub 2016/0182914 Al.
3. “METHOD FOR ENCODING AND DECODING IMAGES, AND DEVICE USING SAME” - Lim, US PGPub 2013/0230103 Al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 9AM-6PM, Alternate FRIDAYS, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485